Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 6, 2018

                                      No. 04-18-00344-CV

                                      John B. URBAHNS,
                                           Appellant

                                                v.

                                LSREF2 COBALT (TX), LLC,
                                        Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI22479
                          Honorable Richard Price, Judge Presiding


                                         ORDER
        On November 20, 2018, we granted the parties’ joint motion to abate this appeal until
November 30, 2018, to allow time for settlement discussions. We ordered Appellant to file in
this court not later than November 30, 2018, (1) a motion to dismiss the appeal or (2) a motion to
reinstate the appeal on the court’s docket so the appeal may proceed. We advised the parties that
if they did not settle by the deadline, Appellee’s brief would be due on December 10, 2018.
       On November 30, 2018, Appellant filed a motion to reinstate the appeal.
       We REINSTATE the appellate timetable. Appellee’s brief is due on December 10, 2018.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court